              Case 8:18-bk-04092-RCT              Doc 27       Filed 11/02/18        Page 1 of 9



                                             ORDERED.

         Dated: November 02, 2018




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION
                                      www.flmb.uscourts.gov

In re:                                                                Case No. 8:18-bk-04092-RCT

JENNIFER LYNN DETTLING                                                Chapter 13

                 Debtor. 1
                                   /

                                       ORDER CONFIRMING PLAN

          THIS CASE came on for a hearing on October 10, 2018 following the transmittal of

Debtor’s Chapter 13 Plan (the “Plan,” Docket No. 4 reference to which shall include any

subsequent amendment made by prior order, in open court during the hearing, or in this Order) to

all parties in interest. Any amendment to the Plan made by Debtor or the Chapter 13 Trustee at

confirmation has been incorporated herein. The Court finds that the Plan complies with the

provisions of Chapter 13 of the Bankruptcy Code 2 and with other applicable provisions of the

Code.

          Accordingly, it is hereby

          ORDERED:




1
 All references to “Debtor” shall include and refer to both of Debtors in a case filed jointly by two individuals.
2
 All statutory references are to the Bankruptcy Code, Title 11 of the United States Code, unless otherwise noted.
References to rules are to the Federal Rules of Bankruptcy Procedure.
            Case 8:18-bk-04092-RCT           Doc 27     Filed 11/02/18      Page 2 of 9


       1.      The Plan as amended is confirmed as set forth herein. If there is a discrepancy

between the provisions of the Plan and this Order, the provisions of this Order supersede the Plan.

       2.      Payments by Debtor as set forth in the attached Exhibit “A,” incorporated herein

by reference, shall be made each month by Trustee-approved electronic transfer, money order or

cashier’s check for 60 consecutive months commencing on June 16, 2018 to the Chapter 13

Standing Trustee, Kelly Remick, Post Office Box 830, Memphis, TN 38101-0830. Nevertheless,

if Trustee has insufficient monies to make distribution pursuant to this Order, or any other Court

order, the payments may be adjusted during the life of the Plan without further order of this Court.

       3.      Debtor is prohibited from incurring any non-ordinary course post-confirmation

debt during the term of this Plan without prior approval of the Court or the Trustee.

       4.      All claims, including Debtor’s attorney’s fees, are allowed or disallowed as set forth

in Exhibit “A” attached hereto and by reference made a part hereof. Any party in interest may,

within 21 days of the date of this order, request the Court to examine fees to be paid to Debtor’s

attorney.

       5.      The Trustee will collect from each payment received his/her percentage fee, which

percentage fee is fixed periodically by the United States Trustee. If the Trustee’s actual fee is less

than provided for in the Plan, any unused portion of the fee may be used to fund the Plan or to

increase the distribution to unsecured creditors.

       6.      Distributions by the Trustee may commence and continue on a monthly basis to pay

allowed claims as set forth on attached Exhibit “A” or as subsequently provided for in an amended

Exhibit “A” or Court order. The Trustee is authorized to disburse partial payments based on the

availability of funds. The Trustee may distribute partial Plan payments to creditors in their order

of priority based upon the availability of funds.




                                                    2
             Case 8:18-bk-04092-RCT          Doc 27      Filed 11/02/18     Page 3 of 9


       7.      The procedure for treatment of mortgage payment changes and escrow account

adjustments during the life of the Plan shall be governed by Rule 3002.1(b).

       8.      If a Notice of Payment Change is filed and served, the Trustee may take the

following action:

               (a)     If the new payment is less than the current payment, the Trustee may reduce

the payment to the creditor in accordance with the notice and apply the difference to increase the

distribution to unsecured creditors; or

               (b)     If the new payment is greater than the current payment, the Trustee may

compute the additional sum Debtor must pay and notify Debtor and Debtor’s attorney of the new

monthly payment amount. The payment to the creditor will be adjusted accordingly.

       The foregoing provisions are, in effect, a modification to the Plan, which is deemed

requested by the Trustee as provided in Section 1329. Notice and hearing are waived inasmuch as

no creditor will be adversely affected by such change.

       9.      Provisions for both prepetition and postpetition arrearages, if any, on allowed

secured claims are included in the Plan. After the completion of all payments under the Plan and

the entry of a discharge of Debtor, the delinquencies on mortgages and security interests related to

such claims will be deemed cured and their contractual maturities reinstated. Any postpetition costs

or expenses incurred by or on behalf of any secured creditor will be discharged upon the

completion of the Plan, unless specifically provided for in this Order, or allowed pursuant a notice

provided under Rule 3002.1(c) before the completion of Plan payments.

       10.     The automatic stay was terminated in rem as to Debtor and in rem and in personam

as to any codebtor as to any secured creditor or lessor for which the Plan provided (a) for the

surrender of collateral or leased property to the secured creditor or lessor, or (b) for Debtor to make

payments directly to the secured creditor or lessor, (c) that Debtor does not intend to make

payments while preserving state law contract rights and defenses, or (d) for which
                                                  3
              Case 8:18-bk-04092-RCT         Doc 27     Filed 11/02/18      Page 4 of 9


no provision was made in the Plan. The automatic stay is terminated in rem as to Debtor and in

rem and in personam as to any codebtor as to any secured creditor or lessor not provided for in

this Order.

       11.      The holders of allowed secured claims provided for in the Plan shall retain the lien

securing such claim until the earlier of the payment of the underlying debt determined under non-

bankruptcy law or discharge under Section 1328. If the case is dismissed or converted without

completion of the Plan, such lien shall also be retained by such holder to the extent recognized by

applicable non-bankruptcy law.

       12.      If the bar date to file proofs of claim has not yet expired, Debtor shall have 28 days

following the expiration of the claims bar date to object to any filed claim which has not already

been provided for in this Order.

       13.      Any claim or amended claim filed after the claims bar date, other than a claim filed

by Debtor or the Trustee under Rule 3004, unless provided for in Exhibit “A” of this Order or

subsequent modification shall be disallowed and receive no distribution unless an order is entered

allowing such untimely filed claim.

       14.      If any timely filed claim is not already provided for in this Order, Debtor (through

counsel, if any) shall timely file an appropriate motion to modify the confirmed Plan and any

objection to claims or motions to value claims. The Trustee shall review the claims register after

all bar dates have passed and may file a motion to dismiss if Debtor fails to timely take appropriate

action to address all filed claims.

       15.      The Trustee shall hold all funds payable to general unsecured creditors for at least

30 days after the bar date for filing claims has passed, and the Trustee may continue to hold all

such funds until all objections to claims have been resolved.

       16.      If Debtor files a notice of conversion of this case to a Chapter 7 or the Court orders

the conversion of this case to a Chapter 11 or the dismissal of this case, any undistributed
                                                  4
             Case 8:18-bk-04092-RCT           Doc 27      Filed 11/02/18   Page 5 of 9


funds in the Trustee’s possession on the date of conversion or dismissal shall be payable to Debtor

and, if Debtor is represented by counsel, mailed to Debtor in care of Debtor’s attorney.

       17.     Unless otherwise provided for in this Order or any other order of this Court, Debtor

is responsible for paying all postpetition ongoing homeowners’ assessments, homeowners’ dues,

and/or property taxes that are related to real property being retained by Debtor under the Plan, and

the automatic stay shall not apply to these postpetition claims.

       18.     Debtor is responsible for paying any domestic support obligation that first becomes

payable after the petition date.

       19.     Any objections to confirmation of the Plan are deemed withdrawn and/or overruled

by entry of this Order.

       20.     Upon completion of all payments under the Plan, Debtor shall promptly file a

declaration under penalty of perjury or affidavit that (a) lists all domestic support obligations and

whether such obligations are current or file a certificate stating that Debtor is not required to pay

a domestic support obligation, and (b) states that § 522(q)(l) is not applicable and that no

proceeding is pending in which Debtor could be found guilty of an offense listed in § 522(q)(l) or

liable for a debt of the kind listed in § 522(q)(1)(B).

       21.     Debtor shall complete a required personal financial management course and file a

certificate that such course has been completed within 90 days of the entry of this Order.

       22.     The entry of a discharge shall be withheld until Debtor complies with Paragraphs

20 and 21.

       23.     This case is not subject to § 521(i)(l).

       24.     During the pendency of the Chapter 13 case, Debtor shall timely file all tax returns

and make all tax payments and deposits when due. (However, if Debtor is not required to file tax

returns, Debtor shall provide Trustee with a statement to that effect.) For each tax return that

becomes due after the case is filed, Debtor shall, within 14 days of filing the return, provide
                                                   5
             Case 8:18-bk-04092-RCT         Doc 27      Filed 11/02/18     Page 6 of 9


the Trustee with a complete copy of the tax return, including business returns if Debtor owns a

business, together with all related W-2s and Form 1099s.

       25.     Unless otherwise consented to by the Trustee or ordered by the Court, Debtor shall

turn over to the Trustee all tax refunds in addition to regular Plan payments for distribution to

allowed general unsecured creditors. Debtor shall not instruct the Internal Revenue Service or

other taxing agency to apply a refund to the following year’s tax liability. Debtor shall not spend

any tax refund without first having obtained the Trustee’s consent or court approval.

       26.     Any discharge entered in this case shall not discharge Debtor’s liability on a

federally guaranteed student loan unless the Court specifically finds that repayment of the debt

would cause an undue hardship to Debtor or Debtor’s dependents under § 523(a)(8).

       27.     To the extent this Order contains any modified term or condition not timely noticed

to the parties, any party may seek reconsideration of this Order within 14 days of its entry by

separate motion.

       28.     Debtor is under a continuing duty to disclose any changes in financial

circumstances and new assets or potential rights to assets that Debtor acquires post-petition by

promptly filing amended schedules with the Court. Any failure to disclose changes in financial

circumstances or assets by filing amended schedules may result in dismissal of the case and/or

denial of Debtor’s discharge.

       29.      If a claim is withdrawn by a creditor or the creditor files a satisfaction of the debt

or claim, the Trustee, in his/her discretion may elect to seek recovery of funds already disbursed

or to take no action at all regarding funds already disbursed to that creditor. The Trustee may also

discontinue any further disbursements if a claim is withdrawn by a creditor. Any disbursements

made under this Order on account of a claim that is subsequently withdrawn or for which the




                                                 6
            Case 8:18-bk-04092-RCT           Doc 27     Filed 11/02/18      Page 7 of 9


Trustee receives a satisfaction of claim are deemed authorized disbursements and the Trustee shall

have no liability therefor.



Trustee, Kelly Remick is directed to serve a copy of this order on interested parties and file a proof
of service within 3 days of entry of the order.
KR/CCP/ra




                                                  7
           Case 8:18-bk-04092-RCT         Doc 27    Filed 11/02/18     Page 8 of 9


                                         APPENDIX

                                          State Taxes

                           Sales Taxes and Unemployment Taxes.

                                 Mail reports and payments to:

                          State of Florida - Department of Revenue
                        Office of General Counsel/Bankruptcy Section
                                        P.O. Box 6668
                                 Tallahassee, FL 32314-6668

                                        Federal Taxes

       Federal tax deposits of social security taxes (employer and employee shares) and
withholding taxes are to be made within three banking days after each payroll is made.
Deposits are to be made in a Federal Reserve Bank or a commercial bank authorized to
accept federal tax deposits. Deposits are to be made by cashier’s or certified check and be
accompanied by Form 8109, Federal Tax Deposit Withheld Income and FICA Taxes. If Form
8109 is not available, deposits are to be mailed within the time prescribed or deposits to the
address indicated below. If you pay amounts with Form 941 that should have been deposited,
you may be subject to penalty. See Deposit Penalties in Section 11 of Pub. 15 (Circular E).

        Mail original returns prepetition (prior to confirmation) to the appropriate district
office listed below according to the county listed in the bankruptcy petition as Debtor’s
residence or place of operating business.

       If any taxes are due on the prepetition returns, they should be included in the Plan
(paid through the Trustee) and the IRS should be noticed at the Philadelphia address
regarding the bankruptcy

Jacksonville District                              Ft. Lauderdale District
Internal Revenue Service                           Internal Revenue Service
Attn: Insolvency, Stop 5720                        Attn: Insolvency, Stop 5730
400 W. Bay Street, Suite 35045                     P.O. Box 17167
Jacksonville, FL 32202                             Ft. Lauderdale, FL 33318

Mailing of original returns postpetition (after confirmation) and/or payments for those
returns should be sent to the regularly scheduled address as listed by the IRS on your filing
information.




                                              8
                    Case 8:18-bk-04092-RCT                Doc 27       Filed 11/02/18        Page 9 of 9


    Jennifer Lynn Dettling
    Case No.: 8:18-bk-04092-RCT
                                                          EXHIBIT A

TOTAL MONTHLY AMOUNT TO BE PAID TO THE CHAPTER 13 TRUSTEE:

    Starting            06/16/18          $785.00           for 5 Months
                        11/16/18          $896.00           for 55 Months

Total Plan Length 60 Months with Plan payments increasing, as necessary, to pay a 100% dividend to the
allowed general unsecured claims.

In addition to the plan payments set forth above, the Debtor shall turn over to the Trustee all tax refunds
beginning with the tax year 2018 and each tax year thereafter during the term of the Plan.

CLAIM #        ALLOWED CLAIM FOR ATTORNEY FEES:

    N/A        Merritt Law Offices, P.A. ($4,500.00 less $1,500.00)                    $ 3,000.00        Total

    N/A        Merritt Law Offices, P.A. (Monitoring Fee)                              $ 2,750.00        Total
               (To be paid at $50.00 per month for months 6-60)

               MINIMUM DISTRIBUTION ON ALLOWED GENERAL UNSECURED CLAIM(S)
                                                            100%
               The following unsecured claims are allowed:

      2        United States Department of Education                                   $ 2,019.84
      3        United States Department of Education                                   $26,335.33
      4        United States Department of Education                                   $10,845.16
      7        Portfolio Recovery Associates, LLC                                      $ 2,885.90

               ORDER OF DISTRIBUTION:
               1. Adequate protection over life of plan or until creditor is paid in full and allowed Attorney’s Fees and
                  Administrative Expenses
               2. Secured Balance plus interest over the life of the plan or as otherwise specified.
               3. Domestic Support Obligations under $500.00
               4. Small Secured creditors-Under $500.00 in balance.
               5. Arrearages and Domestic Support Obligations pro rata
               6. Other Priority Creditors and Pro-Rata Distribution to Unsecured Creditors

               CLAIMS WITH SURRENDERED PROPERTY:

               The following claims are surrendered in the plan as confirmed and shall not receive any further
               distribution:

      5        Wells Fargo Bank, N.A.
      6        Wells Fargo Bank, N.A.

               The following creditor(s) did not file a claim in the case, to date, but were listed as surrendered in the
               plan as confirmed and shall receive no distribution:

               Osprey Landing HOA                   124 Osprey Heights Drive

               OTHER CLAIMS:

               The following claims are hereby allowed, however, the Trustee shall not make any distribution upon
               such claims:

      1        Nissan Motor Acceptance Corporation

                                                                9
